                                                                                           FILED
                                                                                  2019 Jun-14 PM 12:03
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JASON PARMELEY,                         )
                                        )
       Plaintiff,                       )
                                        )
v.                                      ) Case No: 2:16-cvB1534-CLS-SGC
                                        )
TYRONE MCCALL, et al.,                  )
                                        )
       Defendants.                      )


                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report on April 10, 2019 (doc. no. 105),

recommending that defendants’ motion for summary judgment (doc. no. 49) be

granted and plaintiff’s claims be dismissed with prejudice, except for the Fourteenth

Amendment excessive force claim and state law assault and battery claims against

defendant McCall. Plaintiff filed sworn objections to the report directed specifically

at the recommendation that the medical claim against Officer Reece be dismissed.

(doc. no. 108). Plaintiff contends he never received the cold compress or ibuprofen,

as ordered by the doctor via telephone and as communicated to defendant Reece by

Nurse Ingram. (Id.). Defendants contend plaintiff’s sworn declaration (as contained

in the objections) is untimely and should not be considered at this stage of the

litigation. (doc. no. 111). Defendants also contend the evidence is insufficient to
demonstrate plaintiff suffered from a “serious medical need” as that term is applied

to constitutional claims. (Id. at 4).

      Plaintiff’s objections are without merit. To the extent that he complains about

not receiving ibuprofen and cold compresses, those allegations do not suggest a

denial of medical care so egregious as to necessitate constitutional scrutiny. As the

magistrate judge pointed out, the Eighth Amendment is only concerned with serious

medical needs, and a response to such needs that is “so grossly incompetent,

inadequate, or excessive as to shock the conscience or be intolerable to fundamental

fairness.” Hill v. DeKalb Regional Youth Detention Center, 40 F.3d 1176, 1185-86

(11th Cir. 1994). Furthermore, the magistrate judge determined that the record is

devoid of evidence that plaintiff suffered as a result of any alleged delay. (doc. no.

105, at 18).

      More importantly, plaintiff has failed to demonstrate the subjective component

of an Eighth Amendment medical claim with regard to Officer Reece. Officer Reece

testified the jail staff monitored plaintiff and followed Nurse Ingram’s instructions.

(doc. no. 50-3, at 3). Plaintiff’s assertion that he never received ibuprofen or cold

compresses does not, without more, suggest Officer Reece intentionally withheld

these treatments, much less that he was the staff member personally responsible for

administering them. In other words, plaintiff has failed to specifically show Officer

Reece acted intentionally or recklessly to deny or delay medical care, or that he acted
with “an attitude of deliberate indifference” towards plaintiff’s alleged medical

problems, but instead has merely alleged in general terms that the jail staff failed to

follow the medical orders. Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000).

Plaintiff can assert a valid constitutional claim only if he can show a particular

defendant possessed a “subjective awareness” of facts signaling a serious medical

need, and that defendant was deliberately indifferent, as opposed to merely negligent,

in failing to address that need. Plaintiff has fallen short of meeting that threshold.

      Accordingly, having carefully reviewed and considered de novo all the

materials in the court file, including the report and recommendation and the

objections thereto, the magistrate judge’s report is ADOPTED, and the

recommendation is ACCEPTED. The court ORDERS that defendants’ motion for

summary judgment (doc. no. 49) is GRANTED IN PART, and all claims asserted in

this action, except the Fourteenth Amendment excessive force claim and the state law

assault and battery claims against defendant Tyrone McCall, are DISMISSED WITH

PREJUDICE. The remaining claims against defendant McCall are REFERRED to

the magistrate judge for further proceedings.

      DONE this 14th day of June, 2019.


                                                ______________________________
                                                     United States District Judge
